Citation Nr: 0608755	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
service-connected herniated nucleus pulposus at L5-S1.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected adjustment disorder with mixed 
emotional features.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1962 to June 1966 and from January 
1991 to September 1992.  He also had service in the Naval 
Reserve.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision, dated in April 2003.  

In his Notice of Disagreement, received in October 2003, the 
veteran raised contentions to the effect that he is entitled 
to a total compensation rating due to his service-connected 
disabilities.  

That claim has not been certified to the Board on appeal nor 
has it otherwise been developed for appellate purposes.  

Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2005).  However, it is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  




REMAND

In its April 2003 decision, the RO granted the claim of 
service connection for adjustment disorder with mixed 
emotional features.  The RO assigned a 10 percent disability 
rating, effective on November 7, 2002.  

That action was an initial rating award.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In April 2004, the Board received a large amount of 
additional evidence in support of the veteran's appeal.  Such 
evidence included records reflecting the veteran's treatment 
by the VA since the last VA examinations in December 2002.  

The veteran has not waived his right to have the additional 
evidence considered by the RO prior to the Board.  38 C.F.R. 
§ 20.1304 (2005).  

During a diagnostic intake examination, performed by the VA 
Psychology service in September 2004, it was noted that the 
veteran had been followed continuously by the VA since March 
2002.  VA medical records, dated from March to September 2004 
have not been associated with the claims folder.  

During the intake examination, it was also noted that the 
veteran was in receipt of Social Security disability benefits 
and that a VA counselor had recommended a training program 
for the veteran.  

Neither the veteran's Social Security records nor his VA 
Vocational Rehabilitation and Education (VR&E) folder has 
been requested for inclusion with the claims folder.  

During the pendency of the veteran's appeal, VA revised the 
rating schedule with respect to the evaluation of 
intervertebral disc syndrome.  68 Fed. Reg. 51454 - 51456 
(August 27, 2003) (effective September 26, 2003).  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  Request that the veteran furnish the 
name of the VA facility(s) where he was 
treated for his service-connected back 
disability and/or his service-connected 
psychiatric disorder from March through 
September 2004.  Then request those 
records directly from that VA facility.  

Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  

Also request that the veteran provide any 
such records he may have in his 
possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

2.  Associate the veteran's VA VR&E file 
with the claims folder.  

3.  Request that the Social Security 
Administration furnish an up-to-date 
status report on the veteran's disability 
benefits.  This should include, but is 
not limited to, a copy of the original 
award letter, a list of the disabilities 
upon which the benefits are based, and 
copies of all medical evidence used to 
support the original award, as well as 
those used to support the continuation of 
that award.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

4.  When the actions in parts 1, 2, and 3 
have been completed, schedule the veteran 
for orthopedic and neurologic 
examinations to determine the extent of 
his service-connected herniated nucleus 
pulposus L5-S1.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In performing the examination, the 
examiner must set forth/consider the 
following:

a.  The manifestations of the 
veteran's service-connected 
herniated nucleus pulposus at L5-S1 
and distinguish them from the 
manifestations of any other 
lumbosacral spine disability found 
to be present.  

b.  The range of motion of the 
thoracolumbar spine (forward 
flexion, backward extension, lateral 
flexion to the right, lateral 
flexion to the left, right rotation, 
and left rotation) to include 
whether there is unfavorable 
ankylosis of the entire 
thoracolumbar spine.  

Note:  Unfavorable ankylosis is a 
condition in which the entire 
thoracolumbar spine is fixed in 
flexion or extension, and the 
ankylosis results in one or more of 
the following:  difficulty walking 
because of a limited line of vision; 
breathing limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or 
dislocation; or neurologic symptoms 
due to nerve root stretching.  
Fixation of a spinal segment in 
neutral position (zero degrees) 
always represents favorable 
ankylosis.  General Rating Formula 
for Diseases and Injuries of the 
Spine, Note (5).  

c.  The nature and extent of any 
associated objective neurologic 
abnormalities, including, but not 
limited to, bowel or bladder 
impairment.  

d.  Whether because of age, body 
habitus, neurologic disease, or 
other factors not the result of 
disease or injury of the spine, the 
range of motion of the spine in the 
veteran is considered normal for 
that individual, even though it does 
not conform to the normal range of 
motion.  

e.  The extent of any 
incoordination, weakened movement, 
excess fatigability, objective 
evidence of pain or functional loss 
due to pain.  

If the veteran has limitation of 
motion of the lumbar spine, the 
physician must also express an 
opinion as to whether there would be 
additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion during flare-ups.  If this 
is not feasible, the physician 
should so state.  

The rationale for all opinions must be 
set forth in writing.

5.  When the actions in parts 1, 2, and 3 
have been completed, schedule the veteran 
for a psychiatric examination to 
determine the extent of his service-
connected adjustment disorder with mixed 
emotional features.  All indicated tests 
and studies should be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In performing the examination, the 
examiner must set forth/consider the 
following:

a.  Is there occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
are the symptoms controlled by 
continuous medication?

b.  Is there occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as:

*	depressed mood,
*	anxiety,
*	suspiciousness,
*	panic attacks (weekly or 
less often),
*	chronic sleep impairment,
*	mild memory loss (such as 
forgetting names, 
directions, recent 
events)?

c.  Is there occupational and 
social impairment with reduced 
reliability and productivity due to 
such symptoms as:

*	flattened affect; 
circumstantial; 
*	circumlocutory, or 
stereotyped speech; 
*	panic attacks more than 
once a week;
*	difficulty in 
understanding complex 
commands;
*	impairment of short- and 
long-term memory (e.g., 
retention of only highly 
learned material, 
forgetting to complete 
tasks);
*	impaired judgment; 
impaired abstract 
thinking;
*	disturbances of motivation 
and mood; 
*	difficulty in establishing 
and maintaining effective 
work and social 
relationships?

d.  To the extent possible, the 
manifestations of the veteran's 
adjustment disorder with mixed 
emotional features must be 
distinguished from those of any 
other psychiatric disorder found to 
be present.  

e.  Provide a Global Assessment of 
Functioning (GAF) based solely upon 
the adjustment disorder with mixed 
emotional features and provide an 
explanation of the significance of 
the GAF assigned.  

The rationale for all opinions expressed 
must be provided.  

6.  When the actions requested in parts 
1, 2, 3, 4, and 5 have been completed, 
undertake indicated development and then 
readjudicate the issues of entitlement to 
a rating in excess of 40 percent for a 
herniated nucleus pulposus at L5-S1 and 
entitlement to an initial rating in 
excess of 10 percent for adjustment 
disorder with mixed emotional features.  
In so doing, consider all of the evidence 
of record, including, but not limited to 
that which was received at the Board in 
April 2004.  

With respect to the issue of an increased 
rating for a herniated nucleus pulposus 
at L5-S1, consider the rating schedule 
criteria in effect prior to September 26, 
2003, and from September 26, 2003, 
through the present.  

With respect to the issue of an increased 
rating for the service-connected 
adjustment disorder, consider the 
potential for "staged ratings noted in 
Fenderson

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

